DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Priority
Applicant’s response to the Non-Final rejection of March 11, 2022, filed May 31, 2022 is acknowledged.  Claims 1-4 and 6-15 are pending, claim 1 is independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay E Rowe on June 23, 2022.

The application has been amended as follows: 
Claim 15, change “Claim 11 wherein” to “ Claim 11, wherein”.

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed ceramic coating film-provided member is Belway et al. (US 2015/0352630 A1), hereinafter Belway, originally of record in the Non Final Rejection of March 11, 2022.  Belway teaches a face coat (coating film) of calcium monoaluminate (contains Al2O3), calcium dialuminate (contains Al2O3), mayenite and silicon carbide (collectively ceramics) with the bulk of a mold behind it, comprising calcium monoaluminate, calcium dealuminate, mayenite, silicon carbide and alumina (a ceramic substrate) ([0094]), where the facecoat is between the bulk of the mold and an interior surface of the mold open to a mold cavity ([0009]; i.e. on a surface of the bulk of the mold, which is the substrate), with a calcium oxide concentration of greater than about 10% to less than about 50 % by weight of the calcium aluminate cement (i.e. only contains alumina and calcium oxide) ([0089]; which calculates to 0.11-1 weight ratio of CaO to Al2O3). The compositional proportions disclosed by Belway overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Belway, including those proportions, which satisfy the presently claimed compositional requirements.
Regarding “thermal spray ceramic coating film”, this is interpreted to mean that the coating film has been applied by a thermal spray.  Application of the coating by a thermal spray is considered product-by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  Therefore, absent evidence of criticality regarding the presently claimed process and given that the coating of Belway meets the requirements of the claimed composition, the coating of Belway possesses the necessary structure to satisfy the presently claimed requirements. The burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and that of Belway (MPEP 2113). 
Belway does not teach or suggest, alone or in combination with the prior art, wherein Al2O3 is white alumina.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s drawing amendments, filed May 31, 2022, with respect to drawing objections have been fully considered and are persuasive.  The objections of March 11, 2022 have been withdrawn. 

Applicant’s claim amendments, filed May 31, 2022, with respect to claim rejections have been fully considered and are persuasive.  The rejections of March 11, 2022 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784